                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

JERRY L. BROWN, SR.,                     )
                                         )
                Plaintiff,               )
                                         )
        v.                               )        CV 119-116
                                         )
RICHMOND COUNTY’S MAJOR OF               )
CHARLES B. WEBSTER DETENTION             )
CENTER; DR. ROGERS; CAPTAIN              )
REEVES; ANDY SCOTT; and MAYOR            )
HARDEY, Mayor of Richmond County, in )
their official capacities,               )
                                         )
                Defendants.              )
            __________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           __________________________________________________________

       Plaintiff, formerly detained at Charles B. Webster Detention Center in Augusta,

Georgia, commenced the above-captioned case pursuant to 42 U.S.C. § 1983. He is pro se and

is currently proceeding in forma pauperis (“IFP”). The Court has been informed its last

Order entered on October 29, 2019, has been returned; Plaintiff is no longer located at the

address he has on file with the Court. (See doc. no. 13.) Plaintiff was directed in the Court’s

August 15, 2019 Order to immediately inform the Court of any change in address, and he

was told that the failure to do so would result in the dismissal of his case. (Doc. no. 5, p. 3.)

       A district court has authority to manage its docket to expeditiously resolve cases, and

this authority includes the power to dismiss a case for failure to prosecute or failure to

comply with a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,
Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v.

Ala. Dep’t of Human Res., 298 F. App’x 862, 863 (11th Cir. 2008) (per curiam) (“District

courts possess the ability to dismiss a case . . . for want of prosecution based on two possible

sources of authority: Fed. R. Civ. P. 41(b) or their inherent authority to manage their

dockets.”). Moreover, the Local Rules of the Southern District of Georgia dictate that an

“assigned Judge may, after notice to counsel of record, sua sponte . . . dismiss any action for

want of prosecution, with or without prejudice . . . [for] [w]illful disobedience or neglect of

any order of the Court; or [a]ny other failure to prosecute a civil action with reasonable

promptness.” Loc. R. 41.1(c). Finally, dismissal without prejudice is generally appropriate

pursuant to Rule 41(b) where a plaintiff has failed to comply with a court order, “especially

where the litigant has been forewarned.” Owens v. Pinellas Cty. Sheriff’s Dep’t, 331 F.

App’x 654, 655 (11th Cir. 2009) (per curiam) (citing Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989)); see also Loc. R. 41.1(b) (Court may dismiss an action sua sponte for

“willful disobedience or neglect of any order of the Court”).

       Here, Plaintiff’s failure to keep the Court informed of his address is a direct violation

of the Court’s August 15, 2019 Order and saddles the Court with a stagnant case in which no

communication with Plaintiff seems possible.           Plaintiff was warned that failure to

immediately notify the Court of any change of address would result in dismissal of his case.

This is precisely the type of neglect contemplated by the Local Rules. The Court also finds

that the imposition of monetary sanctions is not a feasible sanction because Plaintiff is

proceeding IFP and no portion of the filing fee has been paid. Therefore, dismissal for want

of prosecution is appropriate.



                                               2
       The Court recognizes that Plaintiff is proceeding pro se and acknowledges that courts

have voiced a dislike for the harshness of dismissing a pro se case with prejudice prior to an

adjudication on the merits.1 See, e.g., Gormley v. Nix, No. 04-12374, 2005 WL 2090282, at

*3-4 (11th Cir. Aug. 31, 2005) (per curiam); Dickson v. Ga. State Bd. of Pardons and

Paroles, No. 1:06-CV-1310-JTC, 2007 WL 2904168, at *6 (N.D. Ga. Oct. 3, 2007). Thus,

the Court is simply recommending dismissal without prejudice until such time as Plaintiff is

willing to file his case and pursue it.            Accordingly, the Court REPORTS and

RECOMMENDS this case be DISMISSED without prejudice and CLOSED.

       SO REPORTED and RECOMMENDED this 14th day of November, 2019, at Augusta,

Georgia.




       1
        Unless the Court specifies otherwise, a dismissal for failure to prosecute operates as an
adjudication on the merits. See Fed. R. Civ. P. 41(b).

                                               3
